United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60881
                          Summary Calendar


MAGDALENE TIKUN TEBA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A97 186 634
                        --------------------

Before Barksdale, Stewart, and Clement, Circuit Judges.

PER CURIAM:*

     Magdalene Tikun Teba petitions for review of an order by the

Board of Immigration Appeals (BIA) denying her motion to reopen.

Teba contends that her right to due process was violated because

the immigration judge (IJ) failed to fully inform her of her

right to seek an adjustment of status based on her marriage to a

United States citizen in accordance with 8 C.F.R. § 1240.11(a)(2)

and that the BIA improperly relied on facts not supported by the

record.   Teba also argues that she failed to comply with the

order to voluntarily depart due to ineffective assistance of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60881
                                 -2-
counsel.   She contends that this constitutes exceptional

circumstances excusing her failure to comply such that she should

not be barred from seeking an adjustment of status.

     We review the denial of a motion to reopen for abuse of

discretion.   Manzano-Garcia v. Gonzales, 413 F.3d 462, 469 (5th

Cir. 2005). The BIA did not abuse its discretion in denying

Teba’s motion to reopen because the BIA determined that Teba was

advised of her right to seek an adjustment of status based on her

marriage but that she elected to forgo this application until

after her asylum hearing.     Given this fact, Teba’s reliance on 8

C.F.R. § 1240.11(a)(2) to establish a due process violation based

on the alleged failure to inform her of the availability of such

relief is misplaced.    See Ahmed v. Gonzales,    F.3d    , No. 05-

60032, 2006 WL 1064196 at *7 (5th Cir. Apr. 24, 2006) (holding

that because an application for adjustment of status is a request

for discretionary relief, it does not create a liberty or

property interest that is protected by due process).     Likewise,

Teba’s assertions of ineffective assistance do not excuse her

failure to comply with the order to voluntarily depart because

the exceptional circumstances excuse that she relies on was

repealed by Congress and is no longer provided for by statute.

See 8 U.S.C. § 1229c.   Additionally, any failure to preserve the

ability to pursue discretionary relief does not implicate due

process.   See Ahmed, 2006 WL 1064196 at *7; Assaad v. Ashcroft,

378 F.3d 471, 475 (5th Cir. 2004).
                     No. 04-60881
                          -3-
The petition for review is DENIED.